Case 2:19-cv-13726-VAR-MJH ECF No. 43 filed 03/19/20   PageID.1105   Page 1 of 1




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

MARVIN GERBER, et al.,

      Plaintiffs,

v.                                        Case No. 19-13726
                                          Honorable Victoria A. Robrets
HENRY HERSKOVITZ, et al.,

     Defendants.
____________________________/

     ORDER GRANTING MOTION TO FILE AMICUS CURIAE BRIEF

      The American Civil Liberties Union of Michigan (“ACLU”) filed this

unopposed motion for leave to file Amicus Curiae Brief [ECF. 35]. At the

same time, the ACLU filed its brief which contains excess pages.

      The proper procedure is to obtain permission of the Court before the

brief is filed and to obtain permission to file excess pages.

      The Court GRANTS the motion to file amicus curiae brief this time,

but will require the ACLU to follow proper procedures on future filings.

      ORDERED.

                                          s/ Victoria A. Roberts
                                          Victoria A.Roberts
                                          United States District Judge
Dated: 3/19/2020
